ACCEPTED
                                                                             05-18-00622-cv
                                                                  FIFTH COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                          6/5/2018 10:08 AM
                                                                                 LISA MATZ
                                                                                     CLERK

                 No. 05-18-00622-CV

                                                           FILED IN
  In the Fifth District Court of Appeals
                                    5th COURT OF APPEALS
                                        DALLAS, TEXAS
                                   06/05/2018 10:08:46 AM
             at Dallas, Texas             LISA MATZ
                                            Clerk

ALLIANCE FAMILY OF COMPANIES and JUSTIN MAGNUSON
                Defendants / Appellants
                           v.
                 JAMISHA NEVAREZ
                  Plaintiff / Appellee

            Appeal from Cause No. DC-18-01162
      192d Judicial District Court, Dallas County, Texas
             Hon. Craig Smith, Judge Presiding

  APPELLANTS’ FIRST OPPOSED MOTION TO STAY
         DISCOVERY PENDING APPEAL
               Gray Reed & McGraw LLP
Michael C. Kelsheimer                  Jim Moseley
Texas Bar No. 24029360                 Texas Bar No. 14569100
mkelsheimer@grayreed.com               jmoseley@grayreed.com
Ruth Ann Daniels                       Dylan O. Drummond
Texas Bar No. 15109200                 Texas Bar No. 24040830
rdaniels@grayreed.com                  ddrummond@grayreed.com
Marcus Fettinger
Texas Bar No. 24078500
mfettinger@grayreed.com
                  1601 Elm Street, Suite 4600
                     Dallas, Texas 75201
                  (214) 954-4135 (Telephone)
                   (214) 953-1332 (Facsimile
             Counsel for Defendants/Appellants
     Alliance Family of Companies and Justin Magnuson
TO THE HONORABLE DALLAS COURT OF APPEALS:
       Subject to the Court granting Appellants’ First Opposed Motion

to Extend Time to File Notice of Appeal and the perfection of

Appellants’ appeal of the trial court’s Order Denying Defendants’

Motion to Compel Arbitration and to Stay or Dismiss Plaintiff’s

Claims, Appellants file this First Opposed Motion to Stay Discovery

Pending Appeal (the “Opposed Motion”). Appellants respectfully

show the Court the following:

       This interlocutory appeal is taken from the trial court’s Order

Denying Defendants’ Motion to Compel Arbitration and to Stay or

Dismiss Plaintiff’s Claims (the “Order”) in JaMisha Nevarez v.

Alliance Family of Cos. and Justin Magnuson, No. DC-18-01162.

Pursuant to Tex. R. App. P. 29.3, “the appellate court may make any

temporary orders necessary to preserve the parties’ rights until

disposition of the appeal.”

       After Appellants’ counsel conferred with Appellee’s counsel

concerning Appellants’ First Opposed Motion to Extend Time to File

Notice of Appeal, Appellee served written discovery on Appellants. See

Exhibit A, Affidavit of Michael C. Kelsheimer. Specifically, Appellee


Appellants Alliance Family of Companies and Justin Magnuson’s   Page 2 of 8
First Opposed Motion to Stay Discovery Pending Appeal
served 85 numbered and two unnumbered requests for production of

documents and seven interrogatories on Appellant Alliance Family of

Companies, and Appellant served nineteen requests for production of

documents and seven interrogatories on Appellant Justin Magnuson.

See id. Appellee also served requests for disclosure on both Appellants.

See id.

          Thus, if discovery in the trial court is not stayed, within the next

26 days Appellants will be required to undertake the substantial

expenditure of time and resources to respond to 120 written discovery

requests, respond to requests for disclosure, and produce responsive

documents, all while awaiting this Court’s determination on its rights

to arbitrate the disputes between the parties.

          “[T]he main benefits of arbitration lie in expedited and less

expensive disposition of a dispute.” Jack B. Anglin Co., Inc. v. Tipps,

842 S.W.2d 266, 269 (Tex. 1992). Moreover, the purpose of permitting

interlocutory appeals is to increase the efficiency of the judicial process.

Cf. Rusk St. Hosp. v. Black, 392 S.W.3d 88, 96 (Tex. 2012) (noting that




Appellants Alliance Family of Companies and Justin Magnuson’s     Page 3 of 8
First Opposed Motion to Stay Discovery Pending Appeal
“the main purpose of the interlocutory appeal statute … is to increase

efficiency of the judicial process”).

       The possibility of expending significant time and resources on

trial court discovery during the pendency of this appeal to decide

Appellants’ rights to arbitrate is neither hypothetical nor remote.

Responding to the requested discovery would be a significant

undertaking in a case that ultimately may be removed to arbitration. It

would also run counter to the purpose of arbitration and the

interlocutory appeal process and would undercut Appellants’ ability to

be provided full relief in the event Appellants prevail on appeal.

Allowing this case to proceed to discovery would decrease judicial

efficiency and increase the cost of disposing of the parties’ dispute. It

would instead subject the parties to substantial unnecessary

expenditures of time and resources, and it would require the trial court

to likewise expend its limited time and resources in resolving disputes

between the parties.

       For the foregoing reasons, Appellants respectfully request that,

pursuant to Tex. R. App. P. 29.3, the Court enter temporary orders



Appellants Alliance Family of Companies and Justin Magnuson’s   Page 4 of 8
First Opposed Motion to Stay Discovery Pending Appeal
staying discovery in Cause No. DC-18-01162 until the Court decides

Appellants’ appeal of the trial court’s order denying their Motion to

Compel Arbitration and to Stay or Dismiss Plaintiff’s Claims.




Appellants Alliance Family of Companies and Justin Magnuson’s   Page 5 of 8
First Opposed Motion to Stay Discovery Pending Appeal
                                    Respectfully submitted,

                                    By: /s/ Jim Moseley

                                    Gray Reed & McGraw LLP
                                    Michael C. Kelsheimer
                                    Texas Bar No. 24029360
                                    mkelsheimer@grayreed.com
                                    Jim Moseley
                                    Texas Bar No. 14569100
                                    jmoseley@grayreed.com
                                    Ruth Ann Daniels
                                    Texas Bar No. 15109200
                                    rdaniels@grayreed.com
                                    Marcus Fettinger
                                    Texas Bar No. 24078500
                                    mfettinger@grayreed.com
                                    Dylan O. Drummond
                                    Texas Bar No. 24040830
                                    ddrummond@grayreed.com

                                    1601 Elm Street, Suite 4600
                                    Dallas, TX 75201
                                    (214) 954-4135     Telephone
                                    (214) 953-1332     Facsimile

                                    Counsel for Appellants
                                    Alliance Family of Companies and
                                    Justin Magnuson




Appellants Alliance Family of Companies and Justin Magnuson’s   Page 6 of 8
First Opposed Motion to Stay Discovery Pending Appeal
                  CERTIFICATE OF CONFERENCE
     I certify that, on May 30, 2018, I conferred with counsel for

Appellee JaMisha Nevarez via email correspondence regarding this

Opposed Motion, and he stated Appellee is opposed to the relief

requested herein.

                                      /s/ Michael C. Kelsheimer
                                    Michael C. Kelsheimer
                                    Jim Moseley
                                    Ruth Ann Daniel
                                    Marcus Fettinger
                                    Dylan O. Drummond




Appellants Alliance Family of Companies and Justin Magnuson’s     Page 7 of 8
First Opposed Motion to Stay Discovery Pending Appeal
                      CERTIFICATE OF SERVICE
     I hereby certify that, on June 5, 2018, in compliance with Tex. R.

App. P. 9.5(d), (e), I electronically filed the foregoing and

electronically served it on the following counsel of record:

Via efiletexas.gov:
Fears | Nachawati, PLLC
Matthew R. McCarley
John W. Raggio
4925 Greenville Avenue, Suite 715
Dallas, Texas 75206
Telephone: (214) 890-0711
Counsel for Appellee JaMisha Nevarez

                                      /s/ Michael C. Kelsheimer
                                    Michael C. Kelsheimer
                                    Jim Moseley
                                    Ruth Ann Daniel
                                    Marcus Fettinger
                                    Dylan O. Drummond




Appellants Alliance Family of Companies and Justin Magnuson’s     Page 8 of 8
First Opposed Motion to Stay Discovery Pending Appeal
                                           EXHIBIT 1



                                  CAUSE NO. DC-18-01162

  JAMISHA NEVAREZ                                  §                   IN THE DISTRICT COURT
                                                   §
  PLAINTIFF,                                       §
                                                   §
  V.                                               §
                                                   §                  192ND JUDICIAL DISTRICT
  ALLIANCE FAMILY OF COMPANIES                     §
  AND JUSTIN MAGNUSON                              §
                                                   §
  DEFENDANTS.                                      §                    DALLAS COUNTY, TEXAS

                PLAINTIFF’S REQUEST FOR PRODUCTION TO
               DEFENDANT, ALLIANCE FAMILY OF COMPANIES

TO:    Defendant, Alliance Family of Companies, by and through its attorney of
       record, Michael Kelsheimer, Gray Reed & McGraw, 1601 Elm Street, Suite 4600,
       Dallas, Texas 75201.

       Please take notice that request is hereby made by Plaintiff pursuant to Rule 196 of the

Texas Rules of Civil Procedure, that Defendant, Alliance Family of Companies, produce or

permit the undersigned attorneys to inspect and copy or reproduce the items hereinafter

designated on Exhibit "A" attached hereto.

       Within 30 days after service of these Requests for Production, you must serve a written

response to the undersigned attorneys at 4925 Greenville Avenue, Suite 715, Dallas, Texas

75206, including the items requested or stating with respect to each request that an inspection

and copying or reproduction will be permitted as requested.

       In the event a request is objected to, please specifically state (a) the legal or factual basis

for the objection, and (b) the extent to which you refuse to comply with the request. Pursuant

to Rule 193.2(b) of the Texas Rules of Civil Procedure, a party must comply with as much of

the request to which the party has made no objection unless it is unreasonable under the



PLAINTIFF’S REQUEST FOR PRODUCTION                                                    Page 1 of 12
                                       EXHIBIT 1



circumstances to do so before obtaining a ruling on the objection.

                                           Respectfully submitted,

                                           S/ MATTHEW R. MCCARLEY
                                           Matthew R. McCarley
                                           Texas Bar No. 24041426
                                           mccarley@fnlawfirm.com

                                           John W. Raggio
                                           Texas Bar No. 24041739
                                           jraggio@fnlawfirm.com

                                           FEARS NACHAWATI, PLLC
                                           4925 Greenville Avenue, Suite 715
                                           Dallas, Texas 75206
                                           Tel. (214) 890-0711
                                           Fax (214) 890-0712

                                           ATTORNEYS FOR PLAINTIFF,
                                           JAMISHA NEVAREZ



                             CERTIFICATE OF SERVICE

      I certify that on May 25, 2018, a true and correct copy of foregoing was sent to the
counsel of record via the Texas E-file system.


                                                         /s/ Matthew R. McCarley
                                                         Matthew R. McCarley




PLAINTIFF’S REQUEST FOR PRODUCTION                                             Page 2 of 12
                                         EXHIBIT 1



                        DEFINITIONS AND INSTRUCTIONS

        1.     As used herein, the terms “Defendant,” “you” and “your” shall refer to Alliance
Family of Companies, its attorneys, agents, and all other natural persons or business or legal
entities acting or purporting to act for or on behalf of Alliance Family of Companies
Operations, Inc., whether authorized to do so or not.

       2.     “Plaintiff”: The terms “Plaintiff” refers to JaMisha Nevarez.

       3.      "Person" or "persons" means any natural persons, firms, partnerships,
associations, joint ventures, corporations and any other form of business organization or
arrangement, as well as governmental or quasi-governmental agencies. If other than a natural
person, include all natural persons associated with such entity.

        4.      As used herein, the term "documents" shall mean all writings of every kind,
source and authorship, both originals and all nonidentical copies thereof, in your possession,
custody, or control, or known by you to exist, irrespective of whether the writing is one
intended for or transmitted internally by you, or intended for or transmitted to any other
person or entity, including without limitation any government agency, department,
administrative, or private entity or person. The term shall include handwritten, typewritten,
printed, photocopied, photographic, or recorded matter. It shall include communications in
words, symbols, pictures, sound recordings, films, tapes, and information stored in, or
accessible through, computer or other information storage or retrieval systems, together with
the codes and/or programming instructions and other materials necessary to understand and
use such systems. For purposes of illustration and not limitation, the term shall include:
affidavits; agendas; agreements; analyses; announcements; bills, statements, and other records
of obligations and expenditures; books; brochures; bulletins; calendars; canceled checks,
vouchers, receipts and other records of payments; charts or drawings; check registers;
checkbooks; circulars; collateral files and contents; contracts; corporate bylaws; corporate
charters; correspondence; credit files and contents; deeds of trust; deposit slips; diaries or
drafts; files; guaranty agreements; instructions; invoices; ledgers, journals, balance sheets,
profit and loss statements, and other sources of financial data; letters; logs, notes, or
memoranda of telephonic or face-to-face conversations; manuals; memoranda of all kinds, to
and from any persons, agencies, or entities; minutes; minute books; notes; notices; parts lists;
papers; press releases; printed matter (including books, articles, speeches, and newspaper
clippings); purchase orders; records; records of administrative, technical, and financial actions
taken or recommended; reports; safety deposit boxes and contents and records of entry;
schedules; security agreements; specifications; statements of bank accounts; statements or
interviews; stock transfer ledgers; technical and engineering reports, evaluations, advice,
recommendations, commentaries, conclusions, studies, test plans, manuals, procedures, data,
reports, results, and conclusions; summaries, notes, and other records and recordings of any
conferences, meetings, visits, statements, interviews or telephone conversations; telegrams;
teletypes and other communications sent or received; transcripts of testimony; UCC
instruments; work papers; and all other writings, the contents of which relate to, discuss,


PLAINTIFF’S REQUEST FOR PRODUCTION                                                Page 3 of 12
                                         EXHIBIT 1



consider, or otherwise refer to the subject matter of the particular discovery requested.


        5.     In accordance with Tex. R. Civ. P. Rule 192.7, a document is deemed to be in
your possession, custody or control if you either have physical possession of the item or have
a right to possession of the item that is equal or superior to the person who has physical
control of the item.

       6.     Unless a specific date or dates is set forth in any specific question herein, you
are directed that each question shall be answered for the period of time from Plaintiff’s hire
by your company up to and including the present date.

      7.     Any and all data or information which is in electronic or magnetic form should
be produced in a reasonable manner.

                                 USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under the "Definitions" section above is intended to include the appropriate gender or number
as the text of any particular request for production of documents may require.

                                      TIME PERIOD

       Unless specifically stated in a request for production of documents, all information
herein requested is for the entire time period from the date of Justin Magnuson’s application
to become employed with Defendant Alliance Family of Companies through the date of
production of documents requested herein.




PLAINTIFF’S REQUEST FOR PRODUCTION                                               Page 4 of 12
                                         EXHIBIT 1



                                 EXHIBIT A
                          DOCUMENTS TO BE PRODUCED

        1.     If any employee, manager, supervisor, contractor, or agent employed by or
working for you at any time since 2013 was ever accused of committing any assault, sexual
assault, or rape, produce each document in your possession, custody, or control which
documents, evidences, references, or contains such an accusation.

        2.     Produce each report, claim, and notification of alleged sexual harassment, sexual
assault, or other sexual misconduct of any sort by Justin Magnuson at any time.

     3.     Produce all documentation of any complaints you ever received regarding Justin
Magnuson or his conduct.

        4.      Produce all documentation of any discipline Justin Magnuson ever received as
a result of his conduct.

        5.     Produce all business records and other records which document any response
you ever made or any action you ever took in response to or as a result of any report, claim,
or notification of any alleged sexual harassment, sexual assault, or sexual misconduct by Justin
Magnuson at any time.

        6.     If you ever investigated any allegation of harassment, assault, or sexual
misconduct of any sort by Justin Magnuson, produce all documents which reference any such
investigation, or which contain any of the findings of any such investigation.

       7.     Produce all statements you ever obtained or received regarding any actual or
alleged sexual harassment, sexual assault, assault, rape, or sexual misconduct by Justin
Magnuson.

        8.    Produce all documents which record, set forth, or otherwise document or
evidence any of the steps undertake to investigate Justin Magnuson’s background, criminal
history, employment history, competency, qualifications, or conduct at any time.

       9.    Produce each policy and procedure you have adopted to prevent consensual
sexual conduct in the workplace.

      10.     Produce each policy and procedure you have adopted to prevent non-
consensual sexual conduct in the workplace.

       11.     Produce each policy and procedure in effect at any time since 2013 pertaining
to sexual activity or conduct between employees and their supervisors.

       12.    Produce all business records which reflect any disciplinary action or other action


PLAINTIFF’S REQUEST FOR PRODUCTION                                               Page 5 of 12
                                         EXHIBIT 1



taken against any person as a result of their violation of your policies or procedures, if any,
pertaining to sexual activity or conduct between employees and their supervisors.

        13.    Produce all documents and records which evidence or reflect any disciplinary
action you ever took against any person, from 2013 to the present, based on such person’s
actual, suspected, or reported violation of any policy or procedure adopted to prevent sexual
harassment in the workplace.

       14.   If you have ever concluded or sponsored any training or instructions for
employees or supervisors regarding sexual activity or fraternization among employees or
between employees and supervisors, produce all written materials disseminated or utilized in
such regard.

         15.    If you have ever conducted or sponsored any training or instruction for
employees or supervisors in response to any reported or suspected sexual misconduct among
employees or between employees and supervisors, produce all written materials disseminated
or utilized in such regard.

        16.    Produce all documents and records which evidence or reflect any disciplinary
action you ever took against any person, from 2013 to the present, based on such person’s
actual, suspected, or reported violation of any policy or procedure adopted to prevent sexual
harassment, assaults, or rapes.

       17.    Produce all documents and records, redacted to protect the identity of any third
party except Mr. Magnuson, which evidence or reflect any disciplinary action you ever took
against any person, from 2013 to the present, based on such person’s actual, suspected, or
reported violation of any policy or procedure adopted to prevent or discourage consensual
sexual conduct in the workplace.

       18.    Produce all policies, procedures, rules and guidelines in effect at any time since
2013, if any, which would prohibit any employee from engaging in sexual activity on your
premises.

     19.      Produce a true copy of each employee handbook ever provided to Justin
Magnuson.

       20.    Produce true copies of all rules, guidelines, policies, and procedures ever
provided to Justin Magnuson, or which he was required to review or acknowledge.

        21.   Produce a true and correct copy of each employee handbook ever provided to
Plaintiff.

       22.    Produce true copies of all rules, guidelines, policies, and procedures ever
provided to Plaintiff, or which she was required to review or acknowledge.


PLAINTIFF’S REQUEST FOR PRODUCTION                                               Page 6 of 12
                                         EXHIBIT 1




        23.   Produce all job descriptions pertaining to any position held by Plaintiff at any
time.
        24.   Produce the entire personnel file of Defendant, Justin Magnuson.

        25.   Produce the entire personnel file of Plaintiff.

       26.     Produce the entire personnel file, redacted to protect the identity of the
individual, of each employee who has ever accused you or any of your employees of sexual
harassment, sexual assault, or rape.

        27.  Produce each photograph, video recording, and other depiction or recording
which depicts or shows Plaintiff and Defendant Justin Magnuson together or in the same
vicinity.

       28.     Produce all photographic representations including motion pictures,
videotapes, and still photographs that relate to or concern any issue in this case, including,
without limitations, the parties or the premises in question.

       29.     Produce all incident reports arising out of the allegations or occurrences made
the basis of this suit.

       30.    Produce all insurance agreements or policies and all indemnity agreements
under which any person or entity may be liable to satisfy part or all of a judgment which may
be rendered in this action or to indemnify or reimburse payments made to satisfy the judgment.

       31.    Produce each reservation of rights letter of other document sent to you by any
insurer which addresses whether or not, or under what circumstances, or to what extent, a
person or entity may or may not be liable to satisfy part or all of a judgment which may be
rendered in this action or to indemnify or reimburse payments made to satisfy the judgment.

       32.    Produce all records produced to or received from any governmental entity or
agency in connection with the claims made in this lawsuit or the underlying facts or allegations.

       33.     Produce all correspondence, communications, reports and notifications made
by you or on your behalf to any governmental or public official, office, agency, department,
or authority concerning Plaintiff or the alleged incidents in question.

        34.    Produce all documents, correspondence, communications, reports, and
notifications received by you or on your behalf from any governmental or public official,
office, agency, department, or authority concerning Plaintiff or the alleged incidents in
question.




PLAINTIFF’S REQUEST FOR PRODUCTION                                                Page 7 of 12
                                            EXHIBIT 1



       35.    Produce all investigative reports and materials reviewed, generated, or prepared
in the course of investigating the alleged incident forming the basis of this lawsuit in the
ordinary course of business.

        36.   Produce all documents by which any governmental entity or authority was ever
notified or advised of any aspect of the alleged incidents in question, upon which this suit is
based.

       37.    Produce all documents and materials received from any governmental entity or
authority which discuss, reference, or pertain to the alleged incidents giving rise to this lawsuit.

       38.    Produce all documents and records which constitute, document, refer to, or
memorialize any contact or communication you or anyone working on your behalf has had
with any of Plaintiff’s health care providers at any time.

       39.    Produce all insurance claim forms which relate to the alleged incidents in
question or any damages or injuries which may have resulted therefrom.

        40.    Produce all correspondence with any insurance company which related to the
alleged incident in question or any damages or injuries which may have resulted therefrom.

      41.     Produce the most current CV, for every consulting expert witness whose mental
impressions or opinions have been reviewed by a testifying expert, as referenced in
Tex.R.Civ.P. 192.3(e).

        42.    Produce all written reports, opinions, and other items prepared or reviewed by
any consulting expert witness whose mental impressions or opinions have been reviewed by a
testifying expert, as referenced in Tex.R.Civ.P. 192.3(e).

       43.    If you contend that any of the incidents or injuries in question were caused, in
whole or in part, by any person or entity other than you, then produce any documents and
things which you contend evidence or indicate that such is the case.

       44.    If you contend that any of the injuries or damages alleged by Plaintiff in this
lawsuit were caused, contributed to, or aggravated, in whole or in part, by any pre-existing or
subsequently occurring conditions, event, or conduct, then produce any documents and things
which you contend evidence or indicate that such is the case.

       45.      If (without regard to issues of fault, causation, or liability) you deny that Plaintiff
has sustained any of the injuries or damages she claims to have sustained; or if you dispute the
amount of any damages alleged or sought by Plaintiff in this case, then produce the documents
and things, if any, which you contend support such contentions.




PLAINTIFF’S REQUEST FOR PRODUCTION                                                     Page 8 of 12
                                           EXHIBIT 1



        46.     If any investigation was ever conducted into the circumstances forming the
basis of Plaintiff’s claims herein, then produce the documents and things reviewed, considered,
or prepared in the course of such investigation or reporting or setting forth the results.

       47.   If you contend that any testimony, statement or information given, made or
provided by Plaintiff herein at any time was false, incomplete, misleading, or erroneous, then
produce any documents and things which you contend evidence or indicate that such is the
case.

        48.     Produce the records which document any discipline, censure, admonishment,
training, re-training, evaluation, test, counseling, interview, or investigation which occurred in
connection with or as a result of the incidents in question.

        49.   Produce all documentation which exists of every occasion within the past ten
(10) years wherein it was alleged that one of your employees or agents committed sexual assault
or rape.

       50.     Produce all memos, letters, e-mails, correspondences and other notifications
sent, distributed, or made available to any of your employees regarding the incidents in
questions, the claims made herein, or this lawsuit including without limit any instructions as
to how to deal with the press or others seeking comments or information in such regard.
       51.     Produce all materials provided to Plaintiff which you contend are confidential
or proprietary which would obligate Plaintiff to a non-disclosure or non-compete agreement.
Produce all written material provided by you to Plaintiff in connection with her employment.
       52.     Produce all of Plaintiff’s payroll records.
        53.    If you contend that you should not be held vicariously or directly liable as a
result of the conduct of Justin Magnuson (in the event it is determined that his conduct was a
proximate cause of Plaintiff’s damages) then produce any documents and things which you
contend evidence or indicate that vicarious or direct liability does not apply.
        54.    Produce all documents which support your contentions regarding Plaintiff’s
damages in this case, including, without limit, any documents forming the basis or utilized in
the calculation of any assertion you hold as to damages or the amount thereof.
        55.     If any other claim or allegation (formal or informal, resulting in litigation or not)
has ever been made that you or your employees, agents, or contractors, contributed to cause,
or were otherwise responsible for, sexual harassment, sexual assault, or rape, then produce all
notice letters, petitions, complaints, and other documents which contain or comprise any such
claim or allegation.
       56.      Produce each document and item in your possession; custody, or control which
indicates that a party or potential witness in this case has ever arrested or convicted of a crime.



PLAINTIFF’S REQUEST FOR PRODUCTION                                                   Page 9 of 12
                                          EXHIBIT 1



     57.       Produce all criminal history records you ever obtained regarding Justin
Magnuson.
         58.     Produce any documentation of any agreement which pertains to the conduct of
this litigation, including without limit any joint defense agreements, agreement to share jury
strikes, agreement to call or not call witnesses, or other agreement to cooperate in the litigation
or trial of this matter.
       59.    Produce any and all documents that you believe support, or that relate in any
way to, any of the factual assertions, claims, or denials in your Answer filed herein.
      60.      Provide a copy of your federal tax returns, including all attachments and
schedules, for the years 2013 through the present.
      61.    Produce all payroll records of Plaintiff from the date of hire until her separation
from your company.
      62.     Produce any and all business or personal documents received from or
concerning Plaintiff.
         63.    Produce all documents written or prepared by, or at the direction of, any of
Plaintiff’s supervisors during Plaintiff’s employment which reflect such supervisors’ daily
activities, appointments, or factual observations, including without limit, their memos, reports,
personal calendars, appointment books, notes, notebooks, journals and diaries, regardless of
form or format.
        64.     Produce all documents written or prepared by or at the direction of any of
Plaintiff’s supervisors during Plaintiff’s employment which reflect any of Plaintiff’s activities,
appointments, or such. Supervisors’ factual observations concerning plaintiff; including
without limit, their memos, reports, personal calendars, appointment books, notes, notebooks,
journals and diaries, regardless of form or format.
     65.     Produce all job descriptions pertaining to any position held by Defendant Justin
Magnuson at any time since his employment with you.
       66.    Produce all performance evaluations which Justin Magnuson prepared
regarding Plaintiff at any time since 2013.
      67.    Produce all documents evidencing any communications, correspondence,
agreements or documents regarding Plaintiff’s employment.
         68.     Produce copies of all police reports regarding any of the incidents or allegations
in this lawsuit.
        69.     Produce copies of any and all statements given by or on behalf of you or any of
your agents, employees or representatives to any law enforcement agency regarding the facts
or allegations involved in this lawsuit.



PLAINTIFF’S REQUEST FOR PRODUCTION                                                 Page 10 of 12
                                          EXHIBIT 1



        70.    Produce all documents consisting or evidencing any communication between
Plaintiff and you or Plaintiff and Justin Magnuson, including without limit any such written
communications, e-mails, text messages or instant messaging.
        71.     Produce all documents consisting or evidencing any communications between
Justin Magnuson and you, including without limit any such written communications, e-mails
or instant messaging concerning Plaintiff and or the facts and circumstances that form the
basis for this lawsuit.
     72.     Produce all documents which reflect any complaint made about Justin
Magnuson at any time.
       73.   Produce any and all documents which establish or support any contention that
Justin Magnuson is not a principle or vice principal of your company.
If you claim that Plaintiff will not incur future medical expenses as a result of the incidents in
question, produce any and all documents that you contend support such claim.
       74.     Produce each written or recorded statement, and all documentation of each
non-written, non- recorded statement, made by Plaintiff or any employee or third party
regarding this lawsuit or the facts and circumstances that form the basis for this lawsuit.
       75.     Produce all photographs, videotapes, surveillance tapes, films, and other visual
depictions of the alleged sexual assault.
Produce all photographs, videotapes, surveillance tapes, films, slides, and other visual
depictions of Plaintiff in your possession, custody, or control.
       76.    Produce all documents and records which constitute, document, refer to, or
memorialize any contact or communication you or anyone working on your behalf has had
with any of Plaintiff’s other employers.
       77.     Produce the business records which identify the individuals who had any
supervisory authority over Plaintiff during her employment with you, or which set forth their
positions, job titles, or general duties and responsibilities in such regard.
       78.    Produce all documentation of any training, education, and testing that Justin
Magnuson received – including training and evaluation from you or from any other source
you are aware of or have any information about.
        79.     Produce the records which document any discipline, censure, admonishment,
training, re-training, evaluation, test, counseling, interview, or intervention which occurred in
connection with or as a result of the incidents, acts or occurrences that give rise to this lawsuit.
      80.    Produce all documentation which exists of every occasion within the term of
Magnusson’s employment wherein it was alleged that Justin Magnuson was involved in any
misconduct or rule violation.



PLAINTIFF’S REQUEST FOR PRODUCTION                                                  Page 11 of 12
                                          EXHIBIT 1



       81.    If any other claim or allegation (formal or informal, resulting in litigation or not)
has ever been made that you or your employees, agents, or contractors, contributed to cause,
or were otherwise responsible for, sexual assault, rape, or other sexual misconduct, then
produce all notice letters, petitions, complaints, and other documents which contain or
comprise any such claim or allegation.
       82.   If any information or items responsive to any of the preceding requests for
production exist or are stored in electronic or magnetic form – including without limit data
stored on computers, telecommunication networks, disks, tapes and optical storage devices,
and other machine-readable data – please produce such data on either on a thumb drive, CD-
ROM or DVD disks in any standard and popular format, such as Microsoft Word, Word
Perfect, Adobe; or ASCII text, labeled and organized so that such can be easily identified.
       83.   Produce for inspection all computer equipment, including without limit all
computers, hard drives, removable disks, storage, tapes, and other computer media, to which
Justin Magnuson ever had access, and all information and files stored on any computer device
to which Magnuson ever had access, and all backups and archives potentially containing such
information or files concerning the Plaintiff or facts or circumstances that give rise to this
lawsuit.

       84.   Produce for inspection all cell phones, including so called “burner phones” in
Justin Magnuson possession during his employment with Alliance Family of Companies.

       85.    A copy of any credit card issued to Plaintiff or was issued to Plaintiff as an
authorized user.




PLAINTIFF’S REQUEST FOR PRODUCTION                                                 Page 12 of 12
                                           EXHIBIT 2



                                  CAUSE NO. DC-18-01162

  JAMISHA NEVAREZ                                  §                   IN THE DISTRICT COURT
                                                   §
  PLAINTIFF,                                       §
                                                   §
  V.                                               §
                                                   §                  192ND JUDICIAL DISTRICT
  ALLIANCE FAMILY OF COMPANIES                     §
  AND JUSTIN MAGNUSON                              §
                                                   §
  DEFENDANTS.                                      §                    DALLAS COUNTY, TEXAS

                  PLAINTIFF’S REQUEST FOR PRODUCTION TO
                       DEFENDANT, JUSTIN MAGNUSON

TO:    Defendant, Justin Magnuson, by and through its attorney of record, Michael
       Kelsheimer, Gray Reed & McGraw, 1601 Elm Street, Suite 4600, Dallas, Texas
       75201.

       Please take notice that request is hereby made by Plaintiff pursuant to Rule 196 of the

Texas Rules of Civil Procedure, that Defendant, Justin Magnuson, produce or permit the

undersigned attorneys to inspect and copy or reproduce the items hereinafter designated on

Exhibit "A" attached hereto.

       Within 30 days after service of these Requests for Production, you must serve a written

response to the undersigned attorneys at 4925 Greenville Avenue, Suite 715, Dallas, Texas

75206, including the items requested or stating with respect to each request that an inspection

and copying or reproduction will be permitted as requested.

       In the event a request is objected to, please specifically state (a) the legal or factual basis

for the objection, and (b) the extent to which you refuse to comply with the request. Pursuant

to Rule 193.2(b) of the Texas Rules of Civil Procedure, a party must comply with as much of

the request to which the party has made no objection unless it is unreasonable under the



PLAINTIFF’S REQUEST FOR PRODUCTION                                                    Page 1 of 6
                                       EXHIBIT 2



circumstances to do so before obtaining a ruling on the objection.

                                           Respectfully submitted,

                                           S/ MATTHEW R. MCCARLEY
                                           Matthew R. McCarley
                                           Texas Bar No. 24041426
                                           mccarley@fnlawfirm.com

                                           John W. Raggio
                                           Texas Bar No. 24041739
                                           jraggio@fnlawfirm.com

                                           FEARS NACHAWATI, PLLC
                                           4925 Greenville Avenue, Suite 715
                                           Dallas, Texas 75206
                                           Tel. (214) 890-0711
                                           Fax (214) 890-0712

                                           ATTORNEYS FOR PLAINTIFF,
                                           JAMISHA NEVAREZ



                             CERTIFICATE OF SERVICE

      I certify that on May 25, 2018, a true and correct copy of foregoing was sent to the
counsel of record via the Texas E-file system.


                                                         /s/ Matthew R. McCarley
                                                         Matthew R. McCarley




PLAINTIFF’S REQUEST FOR PRODUCTION                                             Page 2 of 6
                                         EXHIBIT 2



                        DEFINITIONS AND INSTRUCTIONS

        1.    As used herein, the terms “Defendant,” “you” and “your” shall refer to Justin
Magnuson, his attorneys, agents, and all other natural persons or business or legal entities
acting or purporting to act for or on behalf of Justin Magnuson, whether authorized to do so
or not.

       2.     “Plaintiff”: The terms “Plaintiff” refers to JaMisha Nevarez.

       3.      "Person" or "persons" means any natural persons, firms, partnerships,
associations, joint ventures, corporations and any other form of business organization or
arrangement, as well as governmental or quasi-governmental agencies. If other than a natural
person, include all natural persons associated with such entity.

       4.     “Incident” means the alleged sexual assault of the Plaintiff.

        5.      As used herein, the term "documents" shall mean all writings of every kind,
source and authorship, both originals and all nonidentical copies thereof, in your possession,
custody, or control, or known by you to exist, irrespective of whether the writing is one
intended for or transmitted internally by you, or intended for or transmitted to any other
person or entity, including without limitation any government agency, department,
administrative, or private entity or person. The term shall include handwritten, typewritten,
printed, photocopied, photographic, or recorded matter. It shall include communications in
words, symbols, pictures, sound recordings, films, tapes, and information stored in, or
accessible through, computer or other information storage or retrieval systems, together with
the codes and/or programming instructions and other materials necessary to understand and
use such systems. For purposes of illustration and not limitation, the term shall include:
affidavits; agendas; agreements; analyses; announcements; bills, statements, and other records
of obligations and expenditures; books; brochures; bulletins; calendars; canceled checks,
vouchers, receipts and other records of payments; charts or drawings; check registers;
checkbooks; circulars; collateral files and contents; contracts; corporate bylaws; corporate
charters; correspondence; credit files and contents; deeds of trust; deposit slips; diaries or
drafts; files; guaranty agreements; instructions; invoices; ledgers, journals, balance sheets,
profit and loss statements, and other sources of financial data; letters; logs, notes, or
memoranda of telephonic or face-to-face conversations; manuals; memoranda of all kinds, to
and from any persons, agencies, or entities; minutes; minute books; notes; notices; parts lists;
papers; press releases; printed matter (including books, articles, speeches, and newspaper
clippings); purchase orders; records; records of administrative, technical, and financial actions
taken or recommended; reports; safety deposit boxes and contents and records of entry;
schedules; security agreements; specifications; statements of bank accounts; statements or
interviews; stock transfer ledgers; technical and engineering reports, evaluations, advice,
recommendations, commentaries, conclusions, studies, test plans, manuals, procedures, data,
reports, results, and conclusions; summaries, notes, and other records and recordings of any
conferences, meetings, visits, statements, interviews or telephone conversations; telegrams;


PLAINTIFF’S REQUEST FOR PRODUCTION                                                Page 3 of 6
                                        EXHIBIT 2



teletypes and other communications sent or received; transcripts of testimony; UCC
instruments; work papers; and all other writings, the contents of which relate to, discuss,
consider, or otherwise refer to the subject matter of the particular discovery requested.


        5.     In accordance with Tex. R. Civ. P. Rule 192.7, a document is deemed to be in
your possession, custody or control if you either have physical possession of the item or have
a right to possession of the item that is equal or superior to the person who has physical
control of the item.

       6.     Unless a specific date or dates is set forth in any specific question herein, you
are directed that each question shall be answered for the period of time from Plaintiff’s hire
by your company up to and including the present date.

      7.     Any and all data or information which is in electronic or magnetic form should
be produced in a reasonable manner.

                                USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under the "Definitions" section above is intended to include the appropriate gender or number
as the text of any particular request for production of documents may require.

                                     TIME PERIOD

       Unless specifically stated in a request for production of documents, all information
herein requested is for the entire time period from the date of Justin Magnuson’s application
to become employed with Defendant Alliance Family of Companies through the date of
production of documents requested herein.




PLAINTIFF’S REQUEST FOR PRODUCTION                                              Page 4 of 6
                                         EXHIBIT 2



                                  EXHIBIT A
                           DOCUMENTS TO BE PRODUCED

       1.     Produce for inspection all computer equipment, including without limit all
computers, hard drives, removable disks, storage, tapes, and other computer media, to which
you ever had access, and all information and files stored on any computer device to which you
ever had access, and all backups and archives potentially containing such information or files
concerning the Plaintiff or facts or circumstances that give rise to this lawsuit.

       2.     Produce for inspection all cell phones, including so called “burner phones” in
your possession during your employment with Alliance Family of Companies.

       3.    All records and documents concerning or relating to the disposition, transfer,
or whereabouts of any computer equipment to which you had access within the last five (5)
years.

        4.    All emails or other records of electronic communications from you to Plaintiff
or from Plaintiff to you or any third-party and any of the following: Plaintiff; any person who
ever accused Justin Magnuson of any sexual misconduct; any agent or employee of Defendant
Alliance Family of Companies; or any witness herein concerning your sexual conduct and any
sexual conduct with Plaintiff or any facts related to this lawsuit. This request includes, without
limit, such materials contained, stored, archived, or otherwise existing on computer servers,
desktop computers, laptop computers, computer hard drives, floppy disks, optical storage
devices, magnetic storage devices, backup storage devices and media, and in any other location
or form.

        5.     All records of and information pertaining to Internet usage or access by you
(while employed by Defendant Alliance Family of Companies or using equipment owned or
issued by Alliance Family of Companies), or the transmittal, retrieval, or access of any files or
information via computer network by you (while employed by Alliance Family of Companies
or using equipment owned by or issued by Alliance Family of Companies), including without
limit such records and information contained, stored, archived, or otherwise existing on
computer servers, desktop computers, laptop computers, computer hard drives, floppy disks,
optical storage devices, magnetic storage devices, backup storage devices and media, and in
any other location or form.

       6.      Produce all telephone records in your custody, control or possession, from the
date of hire of Plaintiff with Alliance Family of Companies to the present which reflect any
telephone calls or text messages to and/or from Plaintiff.

       7.      Produce all telephone records in your custody, control or possession, from the
date of hire of Plaintiff with Alliance family of Companies to the present which reflect any
telephone calls or text messages to and/or from a third party relating to the facts of this case.



PLAINTIFF’S REQUEST FOR PRODUCTION                                                Page 5 of 6
                                        EXHIBIT 2



        8.     All non-privileged, written statements made by you that pertain to this lawsuit
in the possession, custody or control of you, your attorney or anyone acting on your behalf.

       9.     All oral statements made by you that pertain to this lawsuit which were either
recorded or taped on an electronic device or recorder which are in the possession, custody or
control of you, your attorney or anyone acting on your behalf.

       10.    A copy of all documents filed with any state, county, city, federal or
governmental agency, institution or department containing information about allegations that
you assaulted another person, which are in your possession, custody or control.

     11.    All documents in your possession evidencing correspondence and
communication between you and Plaintiff.

       12.    Any non-privileged letters, correspondence or communication between you or
your agents or employees and Defendant Alliance Family of Companies any allegation
contained in this Lawsuit or concerning or supporting any defense or counterclaim that has
been asserted by you or that will be asserted or raised.

       13.     All documents and things, to the extent not privileged, constituting or
evidencing correspondence or communication of any type between you and any third party
concerning in any way the events that form the basis of the lawsuit, defense or counterclaim,
including, but not limited to copies of written correspondence, notes or memoranda made or
oral correspondence, audio recordings of telephone and/or other conversations, and/or video
recordings of conversations.

       14.    All video or audio recording of the incident forms the basis of this lawsuit.

     15.    All contracts and agreements between you and Defendant Alliance Family of
Companies that are in your possession.

       16.     All telephone records in your possession reflecting your telephone activity,
including telephone calls and text messages, from the 48 hours before and after the incident.

       17.    All photographs of Plaintiff in your possession.

       18.     All emails you have sent or received that reference or relate to the incident or
events that are the basis of this lawsuit.

       19. A copy of all credit cards issued in Plaintiff’s name and/or where Plaintiff is an
authorized user.




PLAINTIFF’S REQUEST FOR PRODUCTION                                              Page 6 of 6
                                         EXHIBIT 3



                                 CAUSE NO. DC-18-01162

  JAMISHA NEVAREZ                               §                  IN THE DISTRICT COURT
                                                §
  PLAINTIFF,                                    §
                                                §
  V.                                            §
                                                §                 192ND JUDICIAL DISTRICT
  ALLIANCE FAMILY OF COMPANIES                  §
  AND JUSTIN MAGNUSON                           §
                                                §
  DEFENDANTS.                                   §                   DALLAS COUNTY, TEXAS

              PLAINTIFF’S FIRST SET OF INTERROGATORIES TO
               DEFENDANT ALLIANCE FAMILY OF COMPANIES

TO:    Defendant, Alliance Family of Companies, by and through its attorney of
       record, Michael Kelsheimer, Gray Reed & McGraw, 1601 Elm Street, Suite 4600,
       Dallas, Texas 75201.

       Please take notice that Plaintiff serves the attached Interrogatories pursuant to Rules

192 and 197 of the Texas Rules of Civil Procedure. You are hereby instructed to answer the

following Interrogatories separately, fully, in writing, and under oath if required by Rule

197.2(d) of the Texas Rules of Civil Procedure. The answers shall be served upon the

undersigned counsel within thirty (30) days after the service of these Interrogatories.

                                            Respectfully submitted,

                                            S/ MATTHEW R. MCCARLEY
                                            Matthew R. McCarley
                                            Texas Bar No. 24041426
                                            mccarley@fnlawfirm.com

                                            John W. Raggio
                                            Texas Bar No. 24041739
                                            jraggio@fnlawfirm.com

                                            FEARS NACHAWATI, PLLC
                                            4925 Greenville Avenue, Suite 715
                                            Dallas, Texas 75206

PLAINTIFF’S FIRST SET OF INTERROGATORIES
ALLIANCE FAMILY OF COMPANIES                                                     PAGE 1 OF 5
                                       EXHIBIT 3



                                           Tel. (214) 890-0711
                                           Fax (214) 890-0712

                                           ATTORNEYS FOR PLAINTIFF,
                                           JAMISHA NEVAREZ

                             CERTIFICATE OF SERVICE

      I certify that on May 25, 2018, a true and correct copy of foregoing was sent to the
counsel of record via the Texas E-file system.


                                                         /s/ Matthew R. McCarley
                                                         Matthew R. McCarley




PLAINTIFF’S FIRST SET OF INTERROGATORIES
ALLIANCE FAMILY OF COMPANIES                                                  PAGE 2 OF 5
                                          EXHIBIT 3



                           DEFINITIONS & INSTRUCTIONS

        1.     As used herein, the terms "AFC," "you" and "your" shall refer to Alliance
Family of Companies Operations, Inc. Alliance Family of Companies Operations, Inc.'s
attorneys, agents, and all other natural persons or business or legal entities acting or purporting
to act for or on behalf of Alliance Family of Companies Operations, Inc., whether authorized
to do so or not.

        2.     Unless a specific date or dates is set forth in any specific question herein, you
are directed that each question shall be answered for the period of time from January 1, 2013
up to and including the present date.

        3.      As used herein, the terms "AFC Premises" and “Magnuson’s Home” shall refer
to facilities owned by Alliance Family of Companies Operations, Inc. and Justin Magnuson
which are the subject of this lawsuit.

        4.      As used herein, the term "Incident" shall refer to the circumstances surrounding
the alleged sexual assault of JaMisha Nevarez committed by Justin Magnuson, which is the
basis of this lawsuit.

        5.     As used herein, the term "Investigation" shall refer to the actions AFC took in
response to the reports that JaMisha Nevarez was sexually assaulted by Justin Magnuson,
including but not limited to any attempts by AFC to determine the validity of any aspect of
the reports. The Investigation refers to AFC’s investigation from the time of the first report
until Justin Magnuson was allowed back to work on the AFC premises.

       6.      "Identify" or "Identification":

               (a)    When used in reference to a person, "identify" or "identification" means
       to state his or her full name, present or last known residence address, present or last
       known business address and telephone number.

               (b)    When used in reference to a public or private corporation, governmental
       entity, partnership or association, "identify" or "identification" means to state its full
       name, present or last known business address or operating address, the name of its
       Chief Executive Officer and telephone number.

               (c)     When used in reference to a document, "identify" or "identification"
       shall include statement of the following:

                      (i) the title, heading, or caption, if any, of such document;

                      (ii) the identifying number(s), letter(s), or combination thereof, if any;
               and the significance or meaning of such number(s), letter(s), or combination

PLAINTIFF’S FIRST SET OF INTERROGATORIES
ALLIANCE FAMILY OF COMPANIES                                                       PAGE 3 OF 5
                                        EXHIBIT 3



              thereof, if necessary to an understanding of the document and evaluation of any
              claim of protection from discovery;

                     (iii) the date appearing on such document; if no date appears thereon,
              the answer shall so state and shall give the date or approximate date on which
              such document was prepared;

                      (iv) the number of pages and the general nature or description of such
              document (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.),
              with sufficient particularity so as to enable such document to be precisely
              identified;

                      (v) the name and capacity of the person who signed such document; if
              it was not signed, the answer shall so state and shall give the name of the person
              or persons who prepared it;

                     (vi) the name and capacity of the person to whom such document was
              addressed and the name and capacity of such person, other than such addressee,
              to whom such document, or a copy thereof, was sent; and

                     (vii) the physical location of the document and the name of its custodian
              or custodians.

                                  INTERROGATORIES

INTERROGATORY NO. 1: Please identify the person or persons answering, supplying
information, or in any way assisting with preparation of the answers to these Interrogatories.


INTERROGATORY NO. 2: Describe, in summary, each action AFC took to initiate and
complete its Investigation regarding the Incident by identifying the AFC employee who took
each action or made each inquiry, and by stating the date and approximate time of each action
or inquiry, the substance of each action or inquiry, and the result of each action or inquiry.


INTERROGATORY NO. 3: Identify what actions AFC took, if any, to avoid or prevent
the Incident from occurring.


INTERROGATORY NO. 4: Please identify all security measures intended to protect AFC
employees from injuries caused by intentional or negligent tortious actions of other AFC
employees or third parties that were in place on the date of the Incident.



PLAINTIFF’S FIRST SET OF INTERROGATORIES
ALLIANCE FAMILY OF COMPANIES                                                     PAGE 4 OF 5
                                       EXHIBIT 3



INTERROGATORY NO. 5: Please identify the training requirements imposed by AFC on
its employees during 2015, 2016, and 2017 regarding sexual assault and/or sexual harassment,
including the amount of training required per year, the method(s) of facilitating and
completing the training, and state whether Justin Magnuson completed each requirement for
2017.

INTERROGATORY NO. 6: Please identify any complaints, including but not limited to
sexual assault or sexual harassment, of any nature you have received from any employee or
third-party concerning Justin Magnuson, including the date of the complaint, the substance
of the complaint and the action(s) taken by AFC, if any, in response to the complaint.

INTERROGATORY NO. 7: Identify with card number, expiration and the name of the
institution all credit cards you issued to Plaintiff, including cards where Plaintiff is an
authorized user.




PLAINTIFF’S FIRST SET OF INTERROGATORIES
ALLIANCE FAMILY OF COMPANIES                                                 PAGE 5 OF 5
                                         EXHIBIT 4



                                 CAUSE NO. DC-18-01162

  JAMISHA NEVAREZ                               §                  IN THE DISTRICT COURT
                                                §
  PLAINTIFF,                                    §
                                                §
  V.                                            §
                                                §                 192ND JUDICIAL DISTRICT
  ALLIANCE FAMILY OF COMPANIES                  §
  AND JUSTIN MAGNUSON                           §
                                                §
  DEFENDANTS.                                   §                   DALLAS COUNTY, TEXAS

              PLAINTIFF’S FIRST SET OF INTERROGATORIES TO
                     DEFENDANT JUSTIN MAGNUSON

TO:    Defendant, Justin Magnuson, by and through its attorney of record, Michael
       Kelsheimer, Gray Reed & McGraw, 1601 Elm Street, Suite 4600, Dallas, Texas
       75201.

       Please take notice that Plaintiff serves the attached Interrogatories pursuant to Rules

192 and 197 of the Texas Rules of Civil Procedure. You are hereby instructed to answer the

following Interrogatories separately, fully, in writing, and under oath if required by Rule

197.2(d) of the Texas Rules of Civil Procedure. The answers shall be served upon the

undersigned counsel within thirty (30) days after the service of these Interrogatories.

                                            Respectfully submitted,

                                            S/ MATTHEW R. MCCARLEY
                                            Matthew R. McCarley
                                            Texas Bar No. 24041426
                                            mccarley@fnlawfirm.com

                                            John W. Raggio
                                            Texas Bar No. 24041739
                                            jraggio@fnlawfirm.com

                                            FEARS NACHAWATI, PLLC
                                            4925 Greenville Avenue, Suite 715
                                            Dallas, Texas 75206

PLAINTIFF’S FIRST SET OF INTERROGATORIES
JUSTIN MAGNUSON                                                                  PAGE 1 OF 6
                                       EXHIBIT 4



                                           Tel. (214) 890-0711
                                           Fax (214) 890-0712

                                           ATTORNEYS FOR PLAINTIFF,
                                           JAMISHA NEVAREZ

                             CERTIFICATE OF SERVICE

      I certify that on May 25, 2018, a true and correct copy of foregoing was sent to the
counsel of record via the Texas E-file system.


                                                         /s/ Matthew R. McCarley
                                                         Matthew R. McCarley




PLAINTIFF’S FIRST SET OF INTERROGATORIES
JUSTIN MAGNUSON                                                               PAGE 2 OF 6
                                         EXHIBIT 4



                          DEFINITIONS & INSTRUCTIONS

        1.    As used herein, the terms "AFC," "you" and "your" shall refer to Justin
Magnuson, his attorneys, agents, and all other natural persons or business or legal entities
acting or purporting to act for or on behalf of Justin Magnuson, whether authorized to do so
or not.

        2.     Unless a specific date or dates is set forth in any specific question herein, you
are directed that each question shall be answered for the period of time from January 1, 2013
up to and including the present date.

        3.      As used herein, the terms "AFC Premises" and “Magnuson’s Home” shall refer
to facilities owned by Alliance Family of Companies Operations, Inc. and Justin Magnuson
which are the subject of this lawsuit.

        4.      As used herein, the term "Incident" shall refer to the circumstances surrounding
the alleged sexual assault of JaMisha Nevarez committed by Justin Magnuson, which is the
basis of this lawsuit.

        5.     As used herein, the term "Investigation" shall refer to the actions AFC took in
response to the reports that JaMisha Nevarez was sexually assaulted by Justin Magnuson,
including but not limited to any attempts by AFC to determine the validity of any aspect of
the reports. The Investigation refers to AFC’s investigation from the time of the first report
until Justin Magnuson was allowed back to work on the AFC premises.

       6.     "Identify" or "Identification":

               (a)    When used in reference to a person, "identify" or "identification" means
       to state his or her full name, present or last known residence address, present or last
       known business address and telephone number.

               (b)    When used in reference to a public or private corporation, governmental
       entity, partnership or association, "identify" or "identification" means to state its full
       name, present or last known business address or operating address, the name of its
       Chief Executive Officer and telephone number.

               (c)     When used in reference to a document, "identify" or "identification"
       shall include statement of the following:

                      (i) the title, heading, or caption, if any, of such document;

                     (ii) the identifying number(s), letter(s), or combination thereof, if any;
              and the significance or meaning of such number(s), letter(s), or combination
              thereof, if necessary to an understanding of the document and evaluation of any

PLAINTIFF’S FIRST SET OF INTERROGATORIES
JUSTIN MAGNUSON                                                                   PAGE 3 OF 6
                                         EXHIBIT 4



              claim of protection from discovery;

                     (iii) the date appearing on such document; if no date appears thereon,
              the answer shall so state and shall give the date or approximate date on which
              such document was prepared;

                      (iv) the number of pages and the general nature or description of such
              document (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.),
              with sufficient particularity so as to enable such document to be precisely
              identified;

                      (v) the name and capacity of the person who signed such document; if
              it was not signed, the answer shall so state and shall give the name of the person
              or persons who prepared it;

                     (vi) the name and capacity of the person to whom such document was
              addressed and the name and capacity of such person, other than such addressee,
              to whom such document, or a copy thereof, was sent; and

                     (vii) the physical location of the document and the name of its custodian
              or custodians.

                                  INTERROGATORIES

INTERROGATORY NO. 1: Please explain the reason(s) why you decided to consume
alcohol on July 1 and July 2, 2017.

INTERROGATORY NO. 2: Describe, in summary each communication you had with any
AFC employee or third-party concerning any facts of this case during the time between the
Incident and the present, including identifying the AFC employee with whom you
communicated, the approximate date and time of the communication and the substance of
the communication.

INTERROGATORY NO. 3: List all individuals present at your home at the House Condos
on July 1 and July 2, 2017.

INTERROGATORY NO. 4: Identify with card number, expiration and the name of the
institution all credit cards you have jointly with Plaintiff or where Plaintiff is an authorized
user.

INTERROGATORY NO. 5: Please describe all training you received from AFC regarding
sexual harassment and sexual assault, by stating the nature of the training, the approximate
dates, and the name of the AFC employee overseeing or leading the training.


PLAINTIFF’S FIRST SET OF INTERROGATORIES
JUSTIN MAGNUSON                                                                  PAGE 4 OF 6
                                         EXHIBIT 4



INTERROGATORY NO. 6: Please state whether you have ever been disciplined or
reprimanded by AFC, if so, please describe the nature of each incident that led to the discipline
and the result of the discipline.

INTERROGATORY NO. 7: Please state how many times that you have had intimate or
sexual contact, with Plaintiff and if you claim the contact was consensual.




PLAINTIFF’S FIRST SET OF INTERROGATORIES
JUSTIN MAGNUSON                                                                   PAGE 5 OF 6
                                        EXHIBIT 4



                                     VERIFICATION

STATE OF TEXAS      §
                    §
COUNTY OF _________ §

       BEFORE ME, the undersigned authority, on this day personally appeared Justin

Magnuson, the affiant, a person whose identity is known to me, who swore on oath that the

following facts are true:

       “I certify that the foregoing answers to Interrogatories are true and correct to the best

of my knowledge.”


                                    __________________________________
                                    Justin Magnuson, Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on the ____ day of
__________, 2013, by Justin Magnuson.


                                             __________________________________
                                             Notary Public in and for the State of Texas




PLAINTIFF’S FIRST SET OF INTERROGATORIES
JUSTIN MAGNUSON                                                                  PAGE 6 OF 6
                                       EXHIBIT 5



                                CAUSE NO. DC-18-01162

 JAMISHA NEVAREZ                               §                IN THE DISTRICT COURT
                                               §
 PLAINTIFF,                                    §
                                               §
 V.                                            §
                                               §               192ND JUDICIAL DISTRICT
 ALLIANCE FAMILY OF COMPANIES                  §
 AND JUSTIN MAGNUSON                           §
                                               §
 DEFENDANTS.                                   §                DALLAS COUNTY, TEXAS

                PLAINTIFF’S REQUEST FOR DISCLOSURE TO
               DEFENDANT ALLIANCE FAMILY OF COMPANIES

TO:    Defendant, Alliance Family of Companies, by and through its attorney of
       record, Michael Kelsheimer, Gray Reed & McGraw, 1601 Elm Street, Suite
       4600, Dallas, Texas 75201.

       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested to

disclose, within 30 days of service of this request, the information or material as set forth

below in Exhibit A. A response to a request under Rule 194.2(f) is due according to Rule

195.2 of the Texas Rules of Civil Procedure.

       The disclosures must be signed in accordance with Texas Rules of Civil Procedure,

Rule 191.3, and delivered to the undersigned attorneys. If you fail to comply with the

requirements above, the Court may order sanctions against you in accordance with the Texas

Rules of Civil Procedure.




PLAINTIFF’S REQUEST FOR DISCLOSURE TO ALLIANCE FAMILY OF COMPANIES               PAGE 1 OF 2
                                      EXHIBIT 5



                                         Respectfully submitted,

                                         S/ MATTHEW R. MCCARLEY
                                         Matthew R. McCarley
                                         Texas Bar No. 24041426
                                         mccarley@fnlawfirm.com

                                         John W. Raggio
                                         Texas Bar No. 24041739
                                         jraggio@fnlawfirm.com

                                         FEARS NACHAWATI, PLLC
                                         4925 Greenville Avenue, Suite 715
                                         Dallas, Texas 75206
                                         Tel. (214) 890-0711
                                         Fax (214) 890-0712

                                         ATTORNEYS FOR PLAINTIFF,
                                         JAMISHA NEVAREZ




                            CERTIFICATE OF SERVICE

      I certify that on May 24, 2018, a true and correct copy of foregoing was sent to the
counsel of record via the Texas E-file system.


                                                       /s/ Matthew R. McCarley
                                                       Matthew R. McCarley




PLAINTIFF’S REQUEST FOR DISCLOSURE TO ALLIANCE FAMILY OF COMPANIES               PAGE 2 OF 2
                                       EXHIBIT 6



                                CAUSE NO. DC-18-01162

 JAMISHA NEVAREZ                               §                IN THE DISTRICT COURT
                                               §
 PLAINTIFF,                                    §
                                               §
 V.                                            §
                                               §               192ND JUDICIAL DISTRICT
 ALLIANCE FAMILY OF COMPANIES                  §
 AND JUSTIN MAGNUSON                           §
                                               §
 DEFENDANTS.                                   §                DALLAS COUNTY, TEXAS

                  PLAINTIFF’S REQUEST FOR DISCLOSURE TO
                      DEFENDANT JUSTIN MAGNUSON

TO:    Defendant, Justin Magnuson, by and through its attorney of record, Michael
       Kelsheimer, Gray Reed & McGraw, 1601 Elm Street, Suite 4600, Dallas, Texas
       75201.

       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are requested to

disclose, within 30 days of service of this request, the information or material as set forth

below in Exhibit A. A response to a request under Rule 194.2(f) is due according to Rule

195.2 of the Texas Rules of Civil Procedure.

       The disclosures must be signed in accordance with Texas Rules of Civil Procedure,

Rule 191.3, and delivered to the undersigned attorneys. If you fail to comply with the

requirements above, the Court may order sanctions against you in accordance with the Texas

Rules of Civil Procedure.




PLAINTIFF’S REQUEST FOR DISCLOSURE TO JUSTIN MAGNUSON                            PAGE 1 OF 2
                                      EXHIBIT 6



                                         Respectfully submitted,

                                         S/ MATTHEW R. MCCARLEY
                                         Matthew R. McCarley
                                         Texas Bar No. 24041426
                                         mccarley@fnlawfirm.com

                                         John W. Raggio
                                         Texas Bar No. 24041739
                                         jraggio@fnlawfirm.com

                                         FEARS NACHAWATI, PLLC
                                         4925 Greenville Avenue, Suite 715
                                         Dallas, Texas 75206
                                         Tel. (214) 890-0711
                                         Fax (214) 890-0712

                                         ATTORNEYS FOR PLAINTIFF,
                                         JAMISHA NEVAREZ




                            CERTIFICATE OF SERVICE

      I certify that on May 24, 2018, a true and correct copy of foregoing was sent to the
counsel of record via the Texas E-file system.


                                                       /s/ Matthew R. McCarley
                                                       Matthew R. McCarley




PLAINTIFF’S REQUEST FOR DISCLOSURE TO JUSTIN MAGNUSON                            PAGE 2 OF 2